Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 9,282,695) in view of Tsuboi (US 6,836,037).
In re claims 1 and 4, Goto discloses an electric bicycle (10) comprising a body frame (14); a front wheel (22) and a rear wheel (36); an electric motor (58) configured to provide a mechanical power to at least one of the front and rear wheels; and a battery box (51, 52) configured to removably receive and hold one or more lithium battery packs (100), wherein the one or more lithium battery packs are configured to power the electric bicycle as shown in Figure 1, and at least one lithium battery pack is capable of being used as a power supply of a separate lithium electric tool (200) as shown in Figure 3, but does not disclose wherein the battery box is mounted onto the body frame by a receiver, and the receiver removably receives and secures via a lock mechanism the battery box as a whole. Tsuboi, however, does disclose wherein the battery box (2) is mounted onto the body frame (71) by a receiver (87), and the receiver removably receives and secures via a lock mechanism (88, 89) the battery box as a whole. It would 
In re claim 5, Goto further discloses wherein the battery box includes a surface for holding the battery pack, by sliding the battery pack onto the surface in a direction parallel to the surface as shown in Figures 6-8.  
 In re claim 7, Goto further discloses wherein the body frame comprises a seat tube and a down tube, and the battery box is mounted to the seat tube as shown in Figure 1.  
In re claim 15, Goto further discloses wherein the battery box comprises sockets (60a, 60b, 60c) for plugging the battery pack.  
In re claim 16, Goto further discloses wherein the battery box further comprises a lock structure to hold and lock the battery pack (via engagement hook 122).  
In re claim 17, Goto further discloses wherein the battery box comprises a spring (internal to engagement hook 122) to facilitate a removal of the one or more battery packs.  
In re claim 18, Goto further discloses further comprising a circuit (72) for electrically connecting the battery packs to the electric motor as shown in Figure 9.  
In re claim 19, Goto further discloses wherein the circuit is either a series circuit or a parallel circuit.  The Examiner notes that it a single circuit can broadly be considered a series circuit.
.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goto and Tsuboi in view of Yamauchi (US 5,758,736).
In re claim 8, Goto and Tsuboi discloses the electric bicycle of claim 7, but does not disclose wherein the battery box has a substantially trapezoid shape, to fit the angle space between the seat tube and the down tube. Yamauchi, however, does disclose wherein the battery box (40) is positioned along the top side of the down tube and has a substantially trapezoid shape, to fit the angle space between the seat tube and the down tube as shown in Figure 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle of Goto and Tsuboi such that it comprised the battery shape and location of Yamauchi to utilize the space in between the top and down tubes. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goto and Tsuboi in view of Miyazawa (US 5,845,727).
In re claims 9 and 10, Goto and Tsuboi disclose the electric bicycle of claim 1, but do not disclose wherein the body frame comprises a down tube, and the battery box is mounted to the down tube alone and positioned along the bottom side of the down tube. Miyazawa, however, does disclose wherein the body frame comprises a down tube (2), and the battery box (8) is mounted to the down tube alone and positioned along the bottom side of the down tube. It would have been obvious to one having .

Claims 11-12 are are rejected under 35 U.S.C. 103 as being unpatentable over Goto and Tsuboi in view of Kyoden (US 2012/0247854).
In re claims 11 and 12, Goto further discloses wherein the body frame comprises a top tube, but does not disclose the battery box being mounted to the top tube alone; wherein the battery box is positioned along the bottom side of the top tube.  Kyoden, however, does disclose the battery box (232) being mounted to the top tube alone; wherein the battery box is positioned along the bottom side of the top tube (86) as shown in Figure 12.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle of Goto and Tsuboi such that it comprised the battery location of Kyoden to be more easily accessible to the rider.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goto and Tsuboi in view of Risco (CN 207346035).
In re claim 13, Goto and Tsuboi disclose the electric bicycle of claim 1, but does not disclose wherein the body frame includes a front rack, and the battery box is mounted under the front rack.  Risco, however, does disclose wherein the body frame includes a front rack, and the battery box (3) is mounted under the front rack as shown in Figure 1. It would have been obvious to one having ordinary skill in the art before the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goto and Tsuboi in view of Hirschburger (DE 102009046967).
In re claim 14, Goto and Tsuboi disclose the electric bicycle of claim 1, but does not disclose wherein the body frame includes a rear rack, and the battery box is mounted under the rear rack.  Hirschburger, however, does wherein the body frame includes a rear rack (190), and the battery box (170) is mounted under the rear rack.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle of Goto and Tsuboi such that it comprised the rear rack/mounting location of Hirschburger to allow the user to transport additional items/gear.

Allowable Subject Matter
Claims 3, 6, 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the whole battery box is removable from the bicycle and able to be used as a regular power bank”, “wherein the battery box includes a surface for holding the battery pack, by inserting the battery pack into the surface in a .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Tsuboi discloses a fixed battery holder which can hold a removable battery, not a battery box for removably holding the battery. The Examiner, however, notes that Tsuboi was not used to disclose a battery box for removably holding the battery. Goto teaches the battery box for removably holding the battery pack in the battery box and Tsuboi was used to teach removing the entire structure (51, 52 of Goto) from the frame. Tsuboi was used to teach how the case (51, 52) of Goto is attached to the frame via the battery holder (87). Applicant argues that amended claim 8 differs in that it requires the battery to be mounted to the seat tube alone, however this is not claimed because claim 8 was not even amended.
Applicant’s arguments with respect to claims 9-12 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL R STABLEY/Examiner, Art Unit 3611             


/TONY H WINNER/Primary Examiner, Art Unit 3611